Title: To Thomas Jefferson from James Wood, 20 December 1780
From: Wood, James
To: Jefferson, Thomas


Frederick Town [Frederick, Md.], 20 Dec. 1780. Capt. [Edmund] Read of the light dragoons representing his troop to be unfit for duty for want of clothing and accouterments has been permitted to go to Richmond in order, if possible, to get them equipped. Lt. [George] Brent’s resignation has been accepted, and his vacant commission must now be filled up. “I am under the Disagreeable Necessity of Reporting Cornet [William] Graves to your Excellency, who I understand has been Ordered, but has Never Joined the Troop.”
 